Beace, J.
This is an action of ejectment to recover forty acres of land in DeKalb county brought by John E. Burden, who claims the land as trustee of the other plaintiffs, who are the heirs at law and devisees of Benjamin F.' Graves, deceased, in which the plaintiff, Burden, had judgment below and the defendant appeals.
This case is on all fours with that of Burden v. Taylor, ante, p. 12, except that in this case there is no claim of title under a tax deed. All the questions involved are disposed of in the first paragraph of the above opinion, and for the reasons therein stated, the judgment is affirmed.
All concur.